United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                             February 2, 2007
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 06-10303
                         Summary Calendar


FREDERICK A. EVANS,

                                    Petitioner-Appellant,

versus

COLE JETER, Warden, Federal Correctional Institute - Fort Worth,

                                    Respondent-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                       USDC No. 4:06-CV-34
                      --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     In 1998, a federal jury convicted Frederick A. Evans, now

federal prisoner # 27502-044, of drug-trafficking offenses in the

United States District Court for the Eastern District of Missouri,

and Evans was sentenced to concurrent 325-month prison terms.          He

subsequently filed an unsuccessful 28 U.S.C. § 2255 motion to

vacate and an unsuccessful second postconviction application in

that court.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                               No. 06-10303
                                    -2-

     In 2006, Evans filed the instant pro se habeas petition in the

Northern District of Texas, purportedly pursuant to 28 U.S.C.             §

2241, challenging his sentence under United States v. Booker, 543

U.S. 220 (2005).        The district court dismissed the petition,

probably,    although   not   certainly,   after   characterizing   it   as

falling under § 2255.         On appeal, Evans argues that the court

didn’t, but should’ve, characterized his petition as falling under

§ 2255. In any event, because Evans was collaterally attacking his

federal sentence, rather than the manner in which it was executed,

the district court should have construed his petition as under §

2255. See Padilla v. United States, 416 F.3d 424, 425-26 (5th Cir.

2005).1     Although Evans contends that the district court then

should have transferred under 28 U.S.C. § 16312 the recharacterized

§ 2255 petition to a court that had jurisdiction, presumably the

district court    for   the   Eastern   District   of   Missouri,   such a

transfer would not have been “in the interest of justice,” id.,



     1
       There is one limited exception. “[A] § 2241 petition that
attacks custody resulting from a federally imposed sentence may
be entertained under the savings clause of § 2255 [as a § 2241
petition] if the petitioner establishes that the remedy provided
under § 2255 is inadequate or ineffective to test the legality of
his detention.” Padilla, 416 F.3d at 426. Evans has made no
contention that his petition should have been entertained under
the “savings clause” of § 2255, and, in any event, such a
contention seems meritless, see Christopher v. Miles, 342 F.3d
378, 381-82 (5th Cir. 2003).
     2
       That section mandates transfer of a civil case to the
proper venue when the case is dismissed for lack of jurisdiction
if it is in “the interest of justice.” It’s unclear whether the
court below dismissed Evans’s petition for lack of jurisdiction,
but it should have because a § 2255 motion must be brought in the
district of conviction and sentence. See Pack v. Yusuff, 218
F.3d 448, 452 (5th Cir. 2000).
                          No. 06-10303
                               -3-

given that Evans first would have to obtain authorization from the

Eighth Circuit Court of Appeals to file a successive § 2255 motion

in the Eastern District of Missouri.   See 28 U.S.C. §§ 1631, 2255,

2244(b)(3)(A).

     The judgment of the district court dismissing the petition is

AFFIRMED.